UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 ANTHONY AMAKER, et al.,,

               Plaintiffs,

          v.                                            09-CV-396
                                                        DECISION AND ORDER
 COMM. G. S. GOORD, et al.,

               Defendants.



      On July 3, 2007, the pro se plaintiffs commenced this action in the Southern

District of New York under 42 U.S.C. § 1983, and it later was transferred to the Western

District of New York. Docket Items 7-1 and 7-2. On May 6, 2010, United States District

Judge Richard J. Arcara referred the case to United States Magistrate Judge H.

Kenneth Schroeder, Jr., for all proceedings under 28 U.S.C. § 636(b)(1)(A) and (B).

Docket Item 23. After the plaintiffs were granted several extensions of time to amend

their complaint, see Docket Items 22, 26, and 28; see also Docket Item 31, they filed an

amended complaint on February 17, 2011. Docket Item 29.

      On July 20, 2012, most defendants moved to dismiss or, in the alternative, for a

more definite statement. Docket Item 41. Not all defendants had yet been served,

however, see Docket Item 49, and so, on October 30, 2012, defendants W. Huffer, John

Schuck, and Lester Wright 1 moved to dismiss. Docket Item 58. On January 10, 2013,

defendant R. Chistensen moved to dismiss. Docket Item 68. On February 21, 2013,


      1   Some defendants were named in the complaints by their full name; others by
initial and last name. This decision and order will refer to the defendants as they were
named in the complaints.
plaintiff Anthony D. Amaker 2 responded to the defendants’ motions, Docket Items 72

and 73, and on February 28, 2013, the defendants replied, Docket Item 74.

       On March 7, 2016, the case was reassigned to the undersigned from Judge

Arcara. Docket Item 78. On June 27, 2016, Judge Schroeder issued a Report and

Recommendation (“R&R”), finding that the defendants' motions should be granted in

part and denied in part. Docket Item 79. On September 15, 2016, Amaker objected to

the R&R. Docket Item 84. 3 On November 4, 2016, the defendants responded to the

objections. Docket Item 88. On November 28, 2016, Amaker replied. Docket Item 89.

       A district court may accept, reject, or modify the findings or recommendations of

a magistrate judge. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3). A district court

must conduct a de novo review of those portions of a magistrate judge’s

recommendation to which objection is made. 28 U.S.C. § 636(b)(1);

Fed. R. Civ. P. 72(b)(3). This Court therefore has carefully reviewed the thorough R&R,

the record in this case, the objection and response, and the pleadings. Based on that

de novo review, the Court accepts some of Judge Schroeder’s recommendations but

respectfully does not adopt others, as addressed below.


       2  All the plaintiffs in this case have the last name “Amaker.” See Docket Item 29
at 21. Because the facts in the complaint make it clear that plaintiff Anthony D. Amaker
is the principal plaintiff, this order will refer to him as “Amaker” and will refer to other
plaintiffs by their first and last names.
       3  Although this case includes a number of plaintiffs, only plaintiff Amaker objected
to the R&R. See Docket Item 84 at 1, 9. Having reviewed his objections, this Court
concludes that each of his objections involves some interest that is personal to him. But
Amaker is forewarned that “because pro se means to appear for one’s self, a person
may not appear on another person’s behalf in the other’s cause.” Iannaccone v. Law,
142 F.3d 553, 558 (2d Cir. 1998). If, in any future submission, Amaker attempts to
litigate an interest that is not personal to him, his submission will not be considered.
See id.

                                             2
                                      DISCUSSION 4


       When considering a motion to dismiss, the court accepts “the factual allegations

in the complaint as true and draw[s] all reasonable inferences in the plaintiffs’ favor.”

Mantikas v. Kellogg Co., 910 F.3d 633, 636 (2d Cir. 2018). Therefore, the facts that

follow, summarized in connection with the discussion of each specific objections, are

taken from a liberal reading of the amended complaint.


I.     PRISON OFFICIALS’ OBLIGATION TO ASSIST INMATES IN DEFENDING
       CHARGES OF PRISON DISCIPLINARY RULE VIOLATIONS

       After prison officials issued Amaker a misbehavior report, they provided him with

a hearing on the report’s allegations. Docket Item 29 at 5. “Supt. Greene assigned

CHO Harvey to conduct a hearing, and B. Harder was picked to provide assistance

while the plaintiff was confined in [the Special Housing Unit (“SHU”)].” 5 Id. Harder “was




       4  The defendants argue that Amaker has waived review of much or all of the
R&R by failing to comply with United States District Court for the Western District of
New York Local Rule 72(b), which requires objections to an R&R by a magistrate judge
to “specifically identify the portions of the proposed findings and recommendations to
which objection is made.” Docket Item 88 at 2-3. But a “local rule imposing a
requirement of form must not be enforced in a way that causes a party to lose any right
because of a nonwillful failure to comply,” Fed. R. Civ. P. 83(a)(2), and “a court should
be particularly solicitous of pro se litigants who assert civil rights claims” as well as
“litigants who are incarcerated.” Tracy v. Freshwater, 623 F.3d 90, 102 (2d Cir. 2010).
The Court therefore excuses any noncompliance with Local Rule 72(b).
       5 Under the “normal conditions of SHU confinement in New York,” a prisoner is
“placed in a solitary confinement cell, kept in his cell for 23 hours a day, permitted to
exercise in the prison yard for one hour a day . . . , limited to two showers a week, and
denied various privileges available to general population prisoners, such as the
opportunity to work and obtain out-of-cell schooling.” Colon v. Howard, 215 F.3d 227,
230 (2d Cir. 2000). “Visitors [are] permitted, but the frequency and duration [are] less
than in general population.” Id. “The number of books allowed in the cell [is] also
limited.” Id.

                                              3
requested to get the misbehavior report of the other inmate who attacked plaintiff and

interview CO W. Rogoza,” but she “failed to provide this essential assistance.” Id. “In

direct contradiction she did not obtain any documents on behalf of the plaintiff.” Id. at 5-

6.

       Judge Schroeder construed the amended complaint to allege that defendant

Corrections Officer Harder was assigned to provide Amaker assistance in preparing for

the disciplinary hearing but failed to do so. Docket Item 79 at 12. He noted that New

York regulations call for inmates to be provided with assistance in preparing for

disciplinary hearings. Id. at 13. But he determined that those regulations do not create

a federally-protected due process right, and he therefore concluded that the claim

against Harder should be dismissed. Id.

       In his objections, Amaker argues that Judge Schroeder erred in reading the

complaint: Judge Schroeder referred to CO Harder, but the complaint refers to “Ms. B.

Harder school teacher assigned as an assistant for the preparation for discipline

charges while the plaintiff was confined in SHU.” Docket Item 84 at 1. That alleged

error is of no moment.

       But Amaker also objects because “[t]he Second Circuit has held that prison

officials have a constitutional obligation to provide substantive assistance to an inmate

in marshaling evidence and presenting a defense.” Id. (quoting Diaz v. Burns, 2015 WL

5167181, at *8 (W.D.N.Y. Sept. 3, 2015)). This Court agrees, and the complaint

therefore states a claim against defendant B. Harder for failure to provide the requested

assistance.




                                             4
       “Prison authorities have a constitutional obligation to provide assistance to an

inmate in marshaling evidence and presenting a defense when he is faced with

disciplinary charges.” Eng. v. Coughlin, 858 F.2d 889, 897 (2d Cir. 1988). “When the

inmate is disabled, either by being confined full-time to SHU or transferred from the

prison in which the incidents occurred, the duty of assistance is greater because the

inmate’s ability to help himself is reduced.” Id. “[F]or inmates disabled by confinement

in SHU, or transferred to another facility, the right to substantive assistance is an

obligation imposed by the Due Process Clause of the Fourteenth Amendment.” Id. at

898. Without limiting “the contours of the assistant’s obligations, such help certainly

should include gathering evidence, obtaining documents and relevant tapes, and

interviewing witnesses.” Id. “At a minimum, the assistant should perform the

investigatory tasks which the inmate, were he able, could perform for himself.” Id. “[A]n

assigned assistant who does nothing to assist a disabled prisoner—one who is

segregated from the general prison population—has failed to accord the prisoner his

limited constitutional due process right of assistance” and breaches her duty to assist

the prisoner. Id. 6



       6Amaker’s   due process claim may proceed only if a liberty interest was infringed
as a result of the denial of due process at the hearing. Palmer v. Richards, 364 F.3d
60, 64 (2d Cir. 2004). “A prisoner’s liberty interest is implicated by prison discipline,
such as SHU confinement, only if the discipline ‘imposes an atypical and significant
hardship on the inmate in relation to the ordinary incidents of prison life.’” Id. (quoting
Sandin v. Conner, 515 U.S. 472, 484 (1995)). The Second Circuit has established “the
following guidelines for use by district courts in determining whether a prisoner’s liberty
interest was infringed.” Id. “Where the plaintiff was confined for an intermediate
duration—between 101 and 305 days—‘development of a detailed record’ of the
conditions of the confinement relative to ordinary prison conditions is required.” Id. at
64-65 (quoting Colon v. Howard, 215 F.3d 227, 232 (2d Cir. 2000)). But a “confinement
longer than an intermediate one, and under ‘normal SHU conditions,’ is a ‘sufficient
departure from the ordinary incidents of prison life to require procedural due process
                                             5
       Here, according to the amended complaint, defendant B. Harder was assigned to

provide Amaker with assistance in connection with his disciplinary hearing. Amaker

was confined to the SHU and therefore could not fend for himself. Docket Item 29 at 5.

But B. Harder allegedly failed to “get the misbehavior report of the other inmate who

attacked plaintiff,” and she failed to “interview [CO] W. Rogoza” as well. Id. Indeed,

“she did not obtain any documents on behalf of the plaintiff.” Id. at 5-6 (emphasis

added).

       Those facts create a reasonable inference that defendant B. Harder breached

her constitutional duty to assist Amaker in even the most basic ways, see Eng, 858 F.2d

at 898, and the plaintiffs’ claim against her survives the defendants’ motion to dismiss.


II.    DENIAL OF RELIGIOUS MEALS

       After his release from SHU, Amaker was denied religious meals. Docket Item 29

at 6. More specifically, while he was confined at the Attica Correctional Facility, Amaker

was denied food on three occasions during the month of Ramadan. Id. at 6-7. Upon

being transferred from Great Meadow Correctional Facility to Southport Correctional

Facility, he again was denied meals during three days of Ramadan. Id. at 7. And when

he was transferred from Southport back to Attica, he was denied meals for eight days

during Ramadan. Id.




protections.’” Id. at 65 (quoting Colon, 215 F.3d at 231). Here, the plaintiffs allege that
Amaker served a total of 379 days of SHU. Docket Item 29 at 6. If all that time resulted
from this disciplinary hearing, then Amaker was entitled to hearing procedures that
conform to the requirements of due process, including those set forth in Eng. If not,
then the defendants may raise the liberty-interest issue in a motion for summary
judgment.

                                             6
       Judge Schroeder recommended dismissal of Amaker’s claim based on this

conduct because “isolated incidents involving the denial of religiously mandated food

are insufficient to support a First Amendment claim.” Docket Item 79 at 16. Amaker

objects, contending that the defendants’ conduct in denying him these meals indeed

states a First Amendment claim. Docket Item 84 at 2-3.

       The amended complaint is entirely devoid of any allegations of any defendant’s

personal involvement in denying Amaker his religious meals. See Docket Item 29 at 6-

7. “Having failed to allege, as [the plaintiffs] must, that these defendants were directly

and personally responsible for the purported unlawful conduct, their complaint is ‘fatally

defective’ on its face.” Alfaro Motors, Inc. v. Ward, 814 F.2d 883, 886 (2d Cir. 1987)

(quoting Black v. United States, 534 F.2d 524, 527-28 (2d Cir. 1976)). For this reason,

this Court agrees with Judge Schroeder, and the free exercise claim for the denial of

Amaker’s religious meals is dismissed. 7


III.   INTERFERENCE WITH GRIEVANCES CLAIM AGAINST MCGINNIS,
       BARTLETT, AND MCNAMARA

       “During the months of July through October 17, 2005, McGinnis, Bartlett and

McNamara were allowing [the Inmate Grievance Resolution Committee (“IGRC”)]

supervisor to interfer[e] with the grievance proceeding and not file plaintiff’s grievance.”



       7 Typically, “‘the court should not dismiss without granting leave to amend [a pro
se complaint] at least once when a liberal reading of the complaint gives any indication
that a valid claim might be stated.’” Gomez v. USAA Fed. Sav. Bank, 171 F.3d 794, 795
(2d Cir. 1999) (quoting Branum v. Clark, 927 F.2d 698, 705 (2d Cir. 1991)). Here,
however, when Judge Arcara screened the initial complaint, the plaintiffs already were
given such leave and were instructed to allege in any amended complaint “as to each
defendant . . . how he or she was personally involved in the alleged constitutional
violation.” Docket Item 17 at 11.

                                              7
Docket Item 29 at 9. “Ms. Bartlett and Ms. McNamara intentionally denied the plaintiff

certified return receipt mailing to the N.Y.S. Attorney General Office to gain jurisdiction

against the state in the Court of Claim.” Id. This injured Amaker when his claim was

dismissed and “rejected for failure to properly serve the Defendants.” Id. at 14.

       Judge Schroeder recommended that the plaintiffs’ claim against Bartlett and

McNamara not be dismissed and proceed as a claim of denial of access to the courts.

Docket Item 79 at 22-23. But Judge Schroeder recommended that the claim against

McGinnis, Barlett, and McNamara for allowing the IGRC supervisor to interfere with

Amaker’s ability to file grievances be dismissed. He based that recommendation on his

conclusion that “inmate grievance programs created by state law are not required by the

Constitution, and consequently allegations that prison officials violated those

procedures do not give rise to a colorable Section 1983 claim.” Docket Item 79 at 23

(quoting Alvarao v. Westchester Cty, 22 F. Supp. 3d 208, 214 (S.D.N.Y. 2014)).

       In his objections, Amaker challenges Judge Schroeder’s legal conclusion and

contends that, at least to some extent, inmate grievance programs are constitutionally

required, citing cases involving First Amendment retaliation claims. Docket Item 84 at 5

(quoting, e.g., Johnson v. Burges, 506 F. App’x 10, 12 (2d Cir. 2012)). But even if

Amaker were correct, the amended complaint alleges only that McGinnis, Bartlett, and

McNamara somehow “allow[ed]” an unidentified IGRC supervisor to interfere with his

claims. It does not suggest what that means or how they could “allow” this, nor does

Amaker explain any of that in his objections. The conduct that the complaint addresses

is that of the unidentified IGRC supervisor—not McGinnis, Bartlett, or McNamara.

Therefore, this Court accepts and adopts Judge Schroeder’s recommendation to



                                             8
dismiss the claim that these three defendants allowed the IGRC supervisor to interfere

with Amaker’s grievances. Docket Item 79 at 23.


IV.    DENIAL OF VISITATION

       The amended complaint alleges that defendants Attica Correctional Facility

Superintendent James Conway and Department of Corrections and Community

Supervision Acting Commissioner Anthony J. Annucci 8 denied Amaker the right to visit

with Grace Amaker for “entire years” in retaliation for complaints regarding his treatment

and the conditions of his confinement. Docket Item 29 at 12-13. The R&R

characterized that claim as asserting an absolute right to visitation and recommended

dismissing it because there is no such right. Docket Item 79 at 29. Amaker’s objections

argue that these claims “should proceed as clear violations against discrimination and

retaliation.” Docket Item 5-6.

       “It is undisputed that retaliation by prison officials against an inmate for the filing

of a grievance can act as a deprivation of a constitutionally protected right.” Johnson v.

Eggersdorf, 8 F. App’x 140, 144 (2d Cir. 2001). “Ordinarily a plaintiff can survive a

motion to dismiss based on the pleadings so long as he has alleged facts, that if proven,

would support a cause of action.” Id. “However, because of the ‘ease with which claims

of retaliation may be fabricated, [courts] examine prisoners’ claims of retaliation with

skepticism and particular care.’” Id. (quoting Colon v. Coughlin, 58 F.3d 865, 872 (2d




       8 Judge Schroeder observed that the amended complaint does not list Deputy
Commissioner Annucci (now Acting Commissioner Annucci) as a defendant in the
caption and that Annucci was not served with process. Docket Item 79 at 29. That
issue is addressed later in this order.

                                               9
Cir. 1995)). “Because of the potential for abuse, ‘[courts] insist[] on a higher level of

detail in the pleadings.’” Id. (quoting Gill v. Mooney, 824 F.2d 192, 194 (2d Cir. 1987)).

       In the Second Circuit,

       prisoner retaliation claims [fall] into three categories: (1) “a retaliation claim
       supported by specific and detailed factual allegations which amount to a
       persuasive case ought usually to be pursued with full discovery;” (2) “a
       complaint which alleges facts giving rise to a colorable suspicion of
       retaliation[;] .... [s]uch a claim will support at least documentary discovery;”
       (3) “a complaint which alleges retaliation in wholly conclusory terms may
       safely be dismissed on the pleadings alone[;] .... [i]n such a case, the
       prisoner has no factual basis for the claim other than an adverse
       administrative decision and the costs of discovery should not be imposed
       on defendants.”

Id. (quoting Flaherty v Coughlin, 713 F.2d 10, 13 (2d Cir. 1983)). Liberally construed,

the amended complaint alleges that the defendants decided to deny Amaker’s visitation

rights at about the same time that he raised certain complaints about his conditions of

confinement. Docket Item 29 at 13. Therefore, this Court believes that the denial-of-

visitation-rights retaliation claim falls into the second category: it “alleges facts giving

rise to a colorable suspicion of retaliation” supporting “at least documentary discovery.”

Johnson, 8 F. App’x at 144. For that reason, this claim survives the defendants’ motion

to dismiss.


V.     HANDCUFF KEY

       Grace Amaker assisted Amaker in filing complaints against the Commissioner

and the Deputy Commissioner while Amaker was incarcerated. Docket Item 29 at 11-

12. At about the time when the United States Department of Health and Human

Services was investigating Amaker’s complaints about the defendants—and when

Grace Amaker was complaining to defendant Goord about illegal religious

discrimination at Attica—defendant CO Hardin “place[ed] a fake handcuff key in her

                                              10
change purse while clearing the metal detector at Clinton C.F.” Docket Item 29 at 12.

As a result, Amaker’s ability to visit with Grace Amaker was curtailed. See id.

       Judge Schroeder recommended dismissing this claim. Docket Item 79 at 28. He

found that “Grace Amaker fails to plausibly allege any facts to suggest why her

complaints on Anthony Amaker’s behalf of religious discrimination at Attica would have

prompted CO Harden to plant a handcuff key in her change purse as she was

attempting to visit him at Clinton following his recent transfer to that facility for a court

appearance.” Id. at 28.

       Amaker objects, contending that “[t]here is a genuine issue[] of material fact[] as

to whether [CO] Harden and other[s] maliciously set the plaintiff [presumably Grace

Amaker] up on false criminal charges.” Docket Item 84 at 7. 9 And he contends that,

contrary to Judge Schroeder’s findings, Hardin and other prison officials coordinated

with one another despite their location at different facilities. Id. at 6.

       Although “[f]actual allegations must be enough to raise a right to relief above the

speculative level,” Bell Atlantic Corop. v. Twombly, 550 U.S. 544, 555 (2007) (quoting 5

C. Wright & A. Miller, Federal Practice and Procedure § 1216, pp. 235-236 (3d ed.

2004)), when evaluating the complaint, a court must assume “that all the allegations in

the complaint are true (even if doubtful in fact).” Id. “Rule 12(b)(6) does not


       9   The amended complaint also alleges that although Grace Amaker was
acquitted of the charges related to this incident, it “cost her excessive money for
defending herself and traveling for court.” Docket Item 29 at 12. Any claim to recover
the costs Grace Amaker incurred for defending criminal charges resulting from the
handcuff-key incident is personal to Grace Amaker, and Amaker therefore cannot
litigate it. See note 2, supra. Because the handcuff-key claim also involves an interest
personal to Amaker, however—that his ability to visit with Grace Amaker was
curtailed—he may address this issue on his own behalf and object to Judge
Schroeder’s recommendation to dismiss that claim.

                                              11
countenance dismissals based on a judge’s disbelief of a complaint’s factual

allegations.” Id. at 556 (quoting Neitzke v. Williams, 490 U.S. 319, 327 (1989)).

       In contrast to wholly conclusory allegations, the allegations here are quite

specific: that Hardin placed a fake key in Grace Amaker’s purse. See Docket Item 29 at

12. Although the retaliatory allegations are somewhat less detailed, the plaintiffs

provide some detail regarding the event’s timeframe, alleging that it occurred at about

the time when Amaker was involved in a number of complaints and investigations

regarding the prison. For that reason, this First Amendment retaliation claim falls into

the second category of prisoner retaliation claims, see supra at 9—it “alleges facts

giving rise to a colorable suspicion of retaliation” supporting “at least documentary

discovery,” Johnson, 8 F. App’x at 144. The claim therefore survives the defendants’

motion to dismiss. 10


VI.    DEPRIVATION OF FOOD

       Between October 20, 2005, and September 2006, defendant Randy James,

Deputy Superintendent at Attica Correctional Facility, encouraged corrections officers to

harass Amaker and prevent him from coming out of his cell for lunch and dinner.

Docket Item 29 at 15. Judge Schroeder recommended that this claim be dismissed.

Docket Item 79 at 26. According to the R&R, the Eighth Amendment entitles prisoners

to nutritionally adequate food, but the amended complaint does not allege that James

denied Amaker adequate food; instead, it alleges that James “encouraged other officers



       10Judge Schroeder observed that the amended complaint does not list CO
Hardin as a defendant in the caption and that he was not served with process. Docket
Item 79 at 28. This matter is addressed later in this order.

                                            12
to harass plaintiff so as to prevent him from leaving his cell.” Id. (citing Docket Item 29

at 15). Judge Schroeder therefore found this conduct insufficient to state a claim under

the Eighth Amendment. Id. In his objections, Amaker argues that this was another

action taken in retaliation for filing grievances. Docket Item 84 at 7. Alternatively, he

argues that the defendants’ “actions violate the contemporary standards of decency.”

Id.

       Analyzing this claim as one under the First Amendment for retaliation, this Court

believes that, at least as against defendant James, it falls into the third category: it

“alleges retaliation in wholly conclusory terms” and therefore “may safely be dismissed

on the pleadings alone.” Johnson, 8 F. App’x at 144. The amended complaint does not

allege that James actually took any direct action against Amaker but says only that

James “encouraged” others to harass him and includes no other specifics.

Furthermore, the amended complaint is far from clear regarding how James is

connected to the other officers who, in the same paragraph, for example, are alleged to

have limited Amaker’s time in the law library. See Docket Item 29 at 14-15. Therefore,

the First Amendment retaliation claim against James for encouraging officers to harass

Amaker is dismissed.

       Amaker’s alternative argument is simply a disagreement with Judge Schroeder

over the application of Eighth Amendment jurisprudence to the alleged facts. See

Docket Item 84 at 7. For the reasons stated by Judge Schroeder in his R&R, this Court

reject’s Amaker’s alternative argument and agrees with Judge Schroeder that the

allegations are insufficient to state an Eighth Amendment claim.




                                             13
VII.    RETALIATION ON THE PART OF DEFENDANT ZIMMERMAN

        In his objections, Amaker argues that the R&R did not address the plaintiffs’

retaliation claims against defendant Zimmerman involving threats made by Zimmerman

and Sergeant Gavigan. Docket Item 84 at 4. The R&R indeed addresses the threats

made by “Sgt. Gavigan and CO Zimmerman.” Docket Item 79 at 19-20. But Amaker

contends that “[i]t is not [CO] Zimmerman, but Mr. Zimmerman who was involved in the

threats with the Sergeant Gavigan.” Docket Item 84 at 4.

        Regardless of whether the particular defendant at issue is “Mr. Zimmerman” or

“CO Zimmerman,” Judge Schroeder addressed the underlying conduct of the person

identified as Zimmerman in the amended complaint. See Docket Item 29 at 10. For the

reasons stated in the R&R, this Court accepts Judge Schroeder’s recommendation and

dismisses this claim.


VIII.   CARRYING PROPERTY WHILE IN MECHANICAL RESTRAINTS

        In February 2005, Southport Superintendent McGinnis and Deputy

Superintendent Chappius “had” CO Dhier, CO Seymore, and CO Parribelli make

Amaker “carry 6 dra[ft] bags of legal and personal property up the stairs while in full

restraint of handcuff and waist chain.” Docket Item 29 at 13. This was done even

though “the facility staff knew [Amaker] suffered from herniated discs in the lower back.”

Id. This caused Amaker to “hurt himself and cause[d] damage” to his “left arm nerves.”

Id. The pain lasted over six years and he has tested “positive [for] nerve damage from

the left shoulder to the hand.” Id. The prison provided no treatment for Amaker’s nerve




                                            14
damage after those medical findings. 11 Id. After Amaker moved his “legal property into

his cell, these same officiers would dump his legal work product all over the bed and

floor.” Id.

       The R&R analyzed this claim as an Eighth Amendment deliberate-indifference-

to-medical-needs claim. Docket Item 79 at 20. Judge Schroeder concluded that “[a]s

an objective matter . . . requiring an inmate encumbered by mechanical restraints to

carry his personal property between cells fails to approach the level of a constitutional

violation.” Id. at 21. Therefore, the R&R recommended that the Eighth Amendment

claim against CO Dhier, CO Symore, CO Parrabella, Superintendent McGinnis and

Deputy Superintendent Chappius be dismissed. Id. at 22.

       Amaker objects, arguing primarily that he “should not have to wait until he

damaged his nerves in the fall before obtaining an injunction against the use of

handcuff[s] to transport[] property through the facility in Southport C.F.” Docket Item 84

at 9. But Amaker is no longer housed in the Southport Correctional Facility, see Docket

Item 90, so any request for an injunction is is moot. See Salahuddin v. Goord, 467 F.3d

263, 272 (2d Cir. 2006) (“In this circuit, an inmate’s transfer from one prison facility

generally moots claims for declaratory and injunctive relief against officials of that


       11  If true, the claim that the prison provided no treatment for Amaker’s nerve
damage may raise Eighth Amendment concerns. But the claim still would fail for the
same reason that the denial-of-his-religious-meals claim fails. See supra at 6-7. The
plaintiffs’ amended complaint is entirely devoid of any allegations of any defendant’s
personal involvement in denying Amaker nerve-damage treatment. See Docket Item 29
at 13. “Having failed to allege, as they must, that these defendants were directly and
personally responsible for the purported unlawful conduct, their complaint is ‘fatally
defective’ on its face.” Alfaro Motors, Inc. v. Ward, 814 F.2d 883, 886 (2d Cir. 1987)
(quoting Black v. United States, 534 F.2d 524, 527-28 (2d Cir. 1976)). For this reason,
any Eighth Amendment claim raised by the allegations that Amaker was not provided
with treatment for his nerve damage is dismissed.

                                             15
facility.”); Pugh v. Goord, 571 F. Supp. 2d 477, 490 (S.D.N.Y. 2008). And insofar as

Amaker seeks damages, this Court agrees with Judge Schroeder that having an inmate

carry his belongings while restrained, on the facts alleged, does not state an Eighth

Amendment claim.


IX.   DENIAL OF ACCESS TO NATION OF ISLAM CALL OUTS

      The amended complaint alleges that since January 2006, Amaker has been

targeted by CO Judasz, CO Schuck, CO Hays, and CO Christensen upon going to

Nation of Islam Services. Docket Item 29 at 10. They would “not open the plaintiff’s cell

for [Nation of Islam] call outs of which he was on for service on Tuesdays.” Id. at 11.

      The R&R analyzed this claim as a First Amendment retaliation claim. Docket

Item 79 at 25-26. Judge Schroder found that the amended complaint failed to allege a

sufficient causal connection between the protected activity—being denied call outs—

and either a complaint Amaker filed with the U.S. Department of Health or his refusal to

abide by the Department of Correctional Services’ grooming policy. Id. Therefore, the

R&R recommended dismissing this claim against CO Judasz, CO Schuck, CO Hays,

and CO Christensen.

      Amaker objects, arguing that this claim is not a First Amendment retaliation claim

but instead a straight free exercise claim. See Docket Item 84 at 9. He alleges that the

defendants simply would not open the door to his cell and permit him to attend religious

services. Docket Item 29 at 10. If true, Amaker’s claim certainly is sufficient to make

the threshold showing “that the disputed conduct substantially burdens his sincerely




                                            16
held religious beliefs,” Salahuddin, 467 F.3d at 274-75, 12 regardless of whether it was in

retaliation for exercising his right to free speech by filing a complaint or taking some

other constitutionally protected action. Therefore, the free exercise claim against these

four defendants survives the defendants’ motion to dismiss.


X.       DEFENSE OF FAILURE TO EXHAUST ADMINISTRATIVE RESOURCES

         Amaker argues that this Court should bar the defendants from asserting a failure-

to-exhaust defense “because they are unwilling to provide relief.” Docket Item 84 at 3.

He bases his request on Judge Schroeder’s determination that inmate grievance

programs are created by state law and not necessarily required by the Constitution.

         Amaker’s request makes no sense. The Prison Litigation Reform Act of 1995

“mandates that an inmate exhaust ‘such administrative remedies as are available’

before bringing suit to challenge prison conditions.” Ross v. Blake, 136 S. Ct. 1850,

1854-55 (2016) (quoting 42 U.S.C. § 1997e(a)). Thus, whether or not grievance

programs are required by the Constitution has no bearing on whether or not Amaker

exhausted available administrative remedies provided at the discretion of New York

State.




         12
          “The prisoner must show at the threshold that the disputed conduct
substantially burdens his sincerely held religious beliefs.” Salahuddin v. Goord, 467
F.3d 263, 274-75 (2d Cir. 2006). “The defendants then bear the relatively limited
burden of identifying the legitimate penological interests that justify the impinging
conduct; ‘the burden remains with the prisoner to show that these articulated concerns
were irrational.’” Id. (quoting Ford v. McGinnis, 352 F.3d 582, 595 (2d Cir. 2003)).

                                             17
XI.    RECOMMENDATIONS WITHOUT OBJECTIONS

       This Court has reviewed the R&R’s other recommendations de novo. Based on

that review, the Court accepts and adopts Judge Schroeder’s recommendations

regarding the plaintiffs’ claims that are otherwise unaddressed in this order.


                            MOTION FOR LEAVE TO AMEND


       The R&R also recommended dismissing the complaint against Annucci in part

because “neither the original complaint . . . nor the amended complaint . . . list Deputy

Commissioner Annucci as a defendant in the caption and he was not served with

process.” Docket Item 79 at 29. The same is true for CO Hardin. Id. at 28. In his

objections, Amaker requests leave to amend his complaint “to include Mr. Annucci and

all others involved in the intentional deprivation of visitation,” including CO Hardin.

Docket Item 84 at 6-7.

       Federal Rule of Civil Procedure 10(a) provides that “[e]very pleading must have a

caption” and that the “title of the complaint must name all parties.” But “Rule 10 is, of

course, subject to the command ‘never to exalt form over substance.’” Shariff v. United

States, 689 F. App’x 18, 19 (2d Cir. 2017) (summary order) (quoting Phillips v. Girdich,

408 F.3d 123, 128 (2d Cir. 2005)). The Second Circuit “excuse[s] technical pleading

irregularities as long as they neither undermine the purpose of notice pleading nor

prejudice the adverse party.” Id. (quoting Phillips, 408 F.3d at 128).

       Here, read fairly and liberally, the amended complaint already raises the claims

that Amaker wants to assert against Annucci and Hardin. Docket Item 29 at 12-13.

Therefore, the plaintiffs need not be granted leave to amend the amended complaint to

add these defendants because the amended complaint already asserts claims against

                                             18
them. 13 Because those defendants have not yet been served, however, the United

States Marshal shall serve CO Hardin and Deputy Commissioner Annucci unless

counsel for the other defendants accepts service on their behalf. And in order to

synchronize both form and substance, the Clerk of Court is directed to amend the

caption of this action to include Hardin and Anucci as defendants.

       On the other hand, Amaker’s request to amend the complaint to add “all other[s]

involved in the intentional deprivation of visitation,” Docket Item 84 at 6-7, is denied.


       13  See Sheridan v. United States, 214 F. App’x 857, 859 (10th Cir. 2007) (district
court erred by construing pro se plaintiff’s “complaint strictly according to its caption”
instead of looking to body of the complaint); Trackwell v. U.S. Government, 472 F.3d
1242, 1243-44 (10th Cir. 2007) (“in a pro se case when the plaintiff names the wrong
defendant in the caption or when the identity of the defendants is unclear from the
caption, courts may look to the body of the complaint to determine who the intended
and proper defendants are”); Marsh v. Butler Cty., Ala., 268 F.3d 1014, 1023 n.4 (11th
Cir. 2001) (“The caption is chiefly for the court’s administrative convenience.”);
Greenwood v. Ross, 778 F.2d 448, 451-52 (8th Cir. 1985) (“caption [is] not controlling in
determining the parties”); Morales v. Stanton, 2019 WL 183901, at *3 (M.D. Pa. Jan. 14,
2019) (quoting Trackwell, 472 F.3d at 1243-44) (“because pro se pleadings are to be
construed liberally, courts will often ‘look to the body of the complaint to determine who
the intended and proper defendants are’”); Brown v. Peoples Sec. Ins., 158 F.R.D. 350,
352 (E.D. Pa. 1994) (“Although [pro se] Plaintiffs failed to name [a defendant] as a party
in the caption of the complaint, the caption is usually not considered a part of the
pleader’s statement of claim and is not determinative as to the parties to the action.”);
see also Sealed Plaintiff v. Sealed Defendant, 537 F.3d 185, 191 (2d Cir. 2008) (quoting
Boykin v. KeyCorp, 521 F.3d 202, 216 (2d Cir. 2008)) (reversing dismissal of pro se
complaint where district court failed to obey directive that “dismissal of a pro se claim as
insufficiently pleaded is appropriate only in the most unsustainable of cases” and
providing that the district court “should have afforded plaintiff wider latitude in pressing
her claims”); Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992) (affirming
dismissal of complaint for failure to comply with Rule 10(a) because “the district court
actually tried alternatives before dismissing the case” by “allow[ing the plaintiff time] in
which to amend his complaint to bring it into compliance with Rule 10(a)”) (emphasis in
original); but see Herzog v. Nebraska, 2010 WL 1740602, at *1 n.1 (D. Neb. Apr. 28,
2010) (determining that eleven individuals referenced in complaint but not in caption are
not defendants because of Rule 10(a)); Harris v. Auxilium Pharm., Inc., 664 F. Supp. 2d
711, 722 (S.D. Tex. 2009) (quoting Jones v. Parmley, 2005 WL 928666, at *1 (N.D.N.Y.
(Apr. 20, 2005) (“[A] party that is not named in the caption of an amended complaint is
not a party to the action.”).

                                             19
That request is simply too vague. Amaker does not provide any information about the

identity of any new potential defendants who have not already been identified.

Moreover, a motion to amend a complaint may be denied after the “repeated failure to

cure deficiencies by amendments previously allowed.” Foman v. Davis, 371 U.S. 178,

182 (1962). In this case, several years ago, the plaintiffs were given an opportunity to

amend the complaint and directed to “allege, as to each defendant, supervisory official

or not, how he or she was personally involved in the alleged violation.” Docket Item 17

at 11 (emphasis in original). Therefore, Amaker’s motion for leave to amend the

complaint again is denied.


                                     CONCLUSION


         For the reasons stated above and in the R&R, the defendants' motions to

dismiss, Docket Items 41, 58, and 68, are GRANTED in part and DENIED in part,

consistent with the R&R and this order. The Clerk of Court is directed to amend the

caption of this action to include Hardin and Annucci as defendants. The case is referred

back to Judge Schroeder for further proceedings consistent with Judge Arcara’s referral

order of May 6, 2010, Docket Item 23.

         SO ORDERED.



Dated:         March 5, 2019
               Buffalo, New York



                                              s/ Lawrence J. Vilardo
                                             LAWRENCE J. VILARDO
                                             UNITED STATES DISTRICT JUDGE


                                           20
